Citation Nr: 0738156	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05 18-015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1993.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veteran Affairs (VA).  

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for October 2007.  His 
request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran's current heart disease condition is not 
attributable to service.  


CONCLUSION OF LAW

Heart disease condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in December 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, the Board 
finds that a VA examination is not necessary in order to 
decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The veteran's service medical records are void of any 
complaints or treatment for heart disease.  Although the 
veteran reported that he had shortness of breath during 
service, he denied such at separation.  In fact, at 
separation the veteran listed his health as "fair" and he 
denied having shortness of breath, palpitations and/or heart 
trouble.  The Board finds his denial of such symptoms at 
separation to be more credible than his recent reports of 
shortness of breath, which were offered in support of his 
claim for compensation.  Thus, the Board finds that there is 
no credible evidence of a continuity of symptoms since 
service, and no competent evidence otherwise showing that the 
claimed heart disease was incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA examination is unwarranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.   

Factual Background

The veteran served on active duty as a personnel technician 
and then a military training instructor from October 1971 to 
October 1993.  The veteran's service medical records did not 
reveal any complaints, findings or diagnoses of heart 
disease.  During his December 1992 separation examination, 
the veteran reported that he did not have any shortness of 
breath, heart trouble or palpitations.  

In July 2001, during a Health Enrollment Assessment Review, 
the veteran indicated that he may have heart disease or 
angina.  The veteran had a heart attack in December 2001 and 
underwent stent replacement.  In an outpatient VA examination 
in September 2002, it was noted that the veteran had a 
history of coronary heart disease and that he was under the 
care of courage trial cardiologists.  It was further noted 
that he had a history of smoking, but quit in August 2000.  

In a June 2003 statement submitted by the veteran in support 
of his claim, the veteran maintained that during service he 
never complained about heart problems.  The veteran claimed 
that, although he would sometimes have shortness of breath 
during service, he attributed his shortness of breath to 
smoking.  In January 2005, Horace J. Ward, a retired military 
man and colleague of the veteran, submitted a statement on 
behalf of the veteran.  Ward maintained that smoking and 
drinking were an integral part of the military lifestyle and 
that many of the veteran's current health problems are 
attributable to service.  

        Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  However, service connection for disability 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service is prohibited by law for claims 
filed after June 9, 1998.  See 38 U.S.C.A § 1103(a) (West 
2002); see also 38 C.F.R. § 3.300(b) (2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

The veteran has alleged his heart disease condition is a 
consequence of service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding of service connection for heart 
disease.  

The veteran served on active duty as a personnel technician 
and then a military training instructor from October 1971 to 
October 1993.  The veteran's service medical records did not 
reveal any complaints, findings or diagnoses of heart 
disease.  During his December 1992 examination, the veteran 
reported that he did not have any shortness of breath, heart 
trouble or palpitations.  

In the present case, the Board acknowledges that there is 
competent evidence of a heart disease condition.  The 
veteran's post service medical records show a history of 
coronary heart disease.  The records further show that the 
veteran had a heart attack in December 2001 and underwent 
stent replacement.  However, although there is evidence of a 
heart disease condition, there is no competent evidence which 
shows the veteran's  heart disease condition is associated 
with active military service. 

In this regard, the Board again notes that the veteran's 
service medical records are void of any complaints or 
treatment for heart disease.  Although he has recently 
reported that he had shortness of breath during service, he 
denied such at separation.  As explained above, the Board 
finds his denial of such symptoms at separation to be more 
credible than his recent reports of shortness of breath, 
which were offered in support of his claim for compensation.  
Thus, the Board finds that there is no credible evidence of a 
continuity of symptoms since service.

There is also no competent evidence otherwise showing that 
the claimed heart disease had its onset in service, or is 
otherwise related to service.  In a statement dated January 
2005, the veteran's colleague attributed the veteran's 
current health problems to military lifestyle, to include 
smoking and drinking alcohol.  First, the Board notes that 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during active service is prohibited by law.  
38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) 
(2005).  

Furthermore, with respect to the claim that the heart disease 
is otherwise related to military lifestyle, including alcohol 
use, the colleague as a layman is not competent to provide a 
medical opinion as to the cause of the veteran's current 
heart disease.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); See 
also, Routen v. Brown, 10 Vet.App. 183, 196 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").

In sum, the Board has considered the various statements made 
by the veteran linking his current heart disease condition to 
service.  As set forth above, the more probative evidence 
shows that the veteran's current heart disease condition was 
not manifest during service.  The veteran's lay assertion of 
a heart disease condition due to service is unpersuasive.  
Accordingly, service connection is denied.  

The preponderance of the evidence is against the claim for 
service connection for heart disease.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  




ORDER

Entitlement to service connection for heart disease is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


